Citation Nr: 9927931	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-13 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased, compensable, evaluation for 
a scar, graft site, left posterior iliac crest.

2.  Whether the June 1994 decision to assign non-compensable 
disability evaluations for service connected tinnitus and 
ganglion of the right wrist was clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to July 
1993.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1997, 
from the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that when the veteran initially brought his 
claim for clear and unmistakable error regarding the June 
1994 rating decision, he included the issue of service 
connection for a ganglion of his left wrist.  This issue has 
not been developed for appeal and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's scar, graft site, left posterior iliac 
crest is currently manifested by subjective complaints of 
being tender and painful with no objective evidence to 
support these claims.

3.  The June 1994 rating decision was a tenable decision 
based on the evidence then of record and considering the 
applicable law and regulations in effect at the time of the 
decision.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for scar, graft 
site, left posterior iliac crest are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 
4. 118 Diagnostic Code 7804 (1998).  

2.  Neither the facts as known, nor the law or regulations in 
effect on June 30, 1994, would compel the grant of the 
veteran's claim of entitlement to compensable evaluations for 
service connected tinnitus and ganglion of the right wrist, 
and the June 30, 1994, rating decision was not otherwise 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5107, 
5108 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.105 
(1998).  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.71a Diagnostic Code 5215, 4.87 Diagnostic Code 
6260 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased, compensable, evaluation for 
a scar, graft site, left posterior iliac crest.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the scar, graft site, left posterior iliac disability have 
been properly developed.  There is no indication that there 
are additional pertinent records which have not been 
obtained.  No further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.  The Board notes that a VA general medical 
examination, conducted in May 1998, was not considered by the 
RO in conjunction with this claim for an increased rating.  
The Board concludes that this examination report is not 
pertinent as it merely reports the presence of two scars on 
the veteran's back and provides no evidence regarding the 
issue at hand.

The appellant claims that his scar, graft site, left 
posterior iliac disability has worsened and warrants an 
increased disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings 
in the SCHEDULE FOR RATING DISABILITIES represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for scar, graft site, left posterior iliac 
was granted via a rating decision of February 1997.  An 
evaluation of noncompensable was assigned.  It was noted that 
the scar did not result in limitation of motion and was not 
tender. 

A review of the pertinent evidence of record shows a surgery 
report dated in January 1997.  It was noted that the hip 
graft site was closed with deep #1 Vicryl sutures, 
reapproximating the fascia and then 0 and 2-0 for the 
subsequent layers followed by staple skin closure.  No 
complications were noted at discharge on February 5, 1997.  
In April 1997 the veteran submitted a statement claiming that 
his scar was tender and painful.  

38 C.F.R. § 4.118 Diagnostic Code 7804 provides for a 10 
percent evaluation for scars which are tender and painful on 
objective demonstration.  There is no objective medical 
evidence which indicates that the veteran's scar, graft site, 
left posterior iliac is tender and painful.  The veteran's 
unsworn statements are insufficient to warrant an increased 
evaluation under this diagnostic code.  There is also no 
evidence of record which indicates that the veteran's scar 
limits any function, or is poorly nourished with repeated 
ulceration.


2.  Whether the June 1994 decision to assign non-compensable 
disability evaluations for service connected tinnitus and 
ganglion of the right hand was clearly and unmistakably 
erroneous.

The veteran contends that a rating decision dated June 30, 
1994, which assigned noncompensable evaluations for service 
connected tinnitus and ganglion cyst of the right wrist was 
clearly and unmistakably erroneous.  He specifically contends 
that the decision was erroneous in that he had reported 
tinnitus occurring twice weekly, and he asserts that this is 
congruent with the terminology "persistent" as required in 
the rating schedule for a 10 percent evaluation.  The veteran 
also contends that the decision was erroneous in that it did 
not consider the provisions of 38 C.F.R. § 4.45, and Deluca 
v. Brown, 6 Vet. App. 321 (1993), regarding the cyst on his 
right wrist.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claim is denied.  The Board finds that 
neither the facts as known, nor the law or regulations in 
effect on June 30, 1994, would compel the action that the 
veteran contends was required and that the June 30, 1994, 
rating decision is not otherwise clearly and unmistakably 
erroneous.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that a valid claim of clear and 
unmistakable error requires that "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time, were incorrectly applied.  The claimant...must 
assert more than a disagreement as to how the facts were 
weighed or evaluated." Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  The Board notes that the standard of proof in 
claims of clear and unmistakable error is much higher than in 
other matters considered by the Board.  The Court has stated 
that clear and unmistakable error is the type of error which 
is "undebatable, so that it can be said that reasonable 
minds could only so conclude that the original decision was 
fatally flawed at the time it was made."  Russell, at 313-
314.  Thus, in considering the facts, the Board may not 
substitute its own judgment for that of the rating officers 
who considered the veteran's claim in June 1994.  Therefore, 
in order for the veteran's claim to succeed, it must be shown 
that either the facts or law compelled a substantially 
different conclusion.  Russell, at 313.

The veteran filed a claim in October 1993 for service 
connection for various disabilities.  These included 
bilateral hearing loss, and cysts in both wrists.  A rating 
decision of June 1994 granted service connection for a 
ganglion cyst of the right wrist and bilateral tinnitus, but 
not hearing loss.  This rating decision was based on the 
evidence which was then of record, the veteran's service 
medical records and the report of a VA examination conducted 
in March 1994.  

A review of the veteran's service medical records shows that 
on March 14, 1989 he complained of right wrist pain.  The 
examiner found a mass on the dorsum of the right wrist.  The 
wrist had a good active range of motion.  The assessment was 
probable ganglion cyst.  He was referred for occupational 
therapy.  A consult on March 21, 1989 indicated very mild 
tenderness.  The veteran reported a decrease in size over the 
past three days.  Active range of motion was within normal 
limits.  The assessment was small ganglion cyst, now 
resolved.

The report of a VA examination, conducted in March 1994, 
shows the veteran giving a history of lumps on the dorsum of 
both wrists for two years.  He stated that the one on the 
right hurt.  He stated that they come and go and for the 
prior two months had come back and persisted.  Objective 
findings showed a 1 cm mobile palpable cystic structure on 
the right and one that was approximately 6 mm on the left 
dorsum of the hand.  No paresthesias were noted and the 
diagnostic impression was bilateral ganglion cysts.  

The veteran's right wrist disability was rated under 
Diagnostic Code 5125, which at the time of the rating 
decision provided that limitation of motion of the wrist 
(major or minor) with dorsiflexion less than 15°, or palmar 
flexion limited in line with forearm shall be rated 10 
percent.  Diagnostic Code 5215.  A noncompensable evaluation 
was assigned, in accordance with 38 C.F.R. § 4.31 which 
provides that in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  There 
were no objective findings of limitation of motion or 
functional impairment.

As previously noted, in order for the veteran's claim to 
succeed, it must be shown that either the facts or law 
compelled a substantially different conclusion.  The Board 
concludes that such is not the case here.  The facts before 
the rating board at the time of the June 1994 decision showed 
subjective complaints of pain in the right wrist.  The cyst 
was noted to 1cm in diameter.  This examination report was 
negative for any objective finding of functional impairment, 
reduction in range of motion, or objective evidence of pain 
or weakness.  It cannot be said that with this evidence 
before it, the rating board's decision to assign a 
noncompensable evaluation was clearly and unmistakably 
erroneous.

With regard to the veteran's claim that the decision to award 
a noncompensable evaluation for tinnitus was clearly and 
unmistakably erroneous, the Board notes that the veteran's 
service medical records are completely negative for 
complaints of, treatment for, or diagnosis of tinnitus or 
hearing loss.  The report of a VA examination, conducted in 
March 1994, shows puretone thresholds as follows:

			Right						Left

1000 HZ		5						10
2000 HZ		0						5
3000 HZ		5						15
4000 HZ		10						10
AVG			5						10

Word recognition scores were 96 percent bilaterally.  The 
veteran complained of tinnitus occurring for the past two 
years.  It was noted to be periodic as opposed to constant on 
the examination report.  The veteran reported it as occurring 
about two times per week and stated that it was moderately 
severe and interfered with sleep, communication, and hearing.  
He stated that his tinnitus was soft with a high pitch.

On the ear disease portion of the examination it was noted 
that he complained of bilateral hearing loss and some ringing 
in his right ear.  Examination was normal.  The diagnosis was 
history of tinnitus and hearing loss.  

The June 1994 rating decision assigned a noncompensable 
evaluation for tinnitus under 38 C.F.R. § 4.87 Diagnostic 
Code 6260.  This diagnostic code provided for a 10 percent 
evaluation for persistent tinnitus as a symptom of head 
injury, concussion, or acoustic trauma.  

The veteran's argument is that his complaints of tinnitus, 
which occurred twice weekly, fit the definition, in his 
opinion, of the term persistent; as that term occurs in the 
Merriam Webster Collegiate Dictionary (Tenth Edition).  He 
has provided an essentially illegible copy of the page of 
that dictionary which contains an entry regarding persistent.

As noted above, the Court has stated that clear and 
unmistakable error is the type of error which is 
"undebatable, so that it can be said that reasonable minds 
could only so conclude that the original decision was fatally 
flawed at the time it was made."  The Board notes that the 
March 1994 examination report specifically categorized the 
veteran's tinnitus as periodic rather than constant.  The 
Board concludes that a reasonable interpretation of that 
finding could lead to the conclusion that the veteran's 
tinnitus was not persistent, and did not meet the regulatory 
criteria for a compensable evaluation.  The veteran's 
personal definition of the term persistent, notwithstanding, 
it cannot be said that the rating board's decision to assign 
a noncompensable evaluation was clearly and unmistakably 
erroneous.


ORDER

Entitlement to an increased, compensable, evaluation for 
scar, graft site, left posterior iliac is denied.
The June 30, 1994 rating board's decision to assign 
noncompensable evaluations for ganglion cyst of the right 
wrist and tinnitus was not clearly and unmistakably 
erroneous.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

